DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendments filed 3/28/2022 have been entered.  Claims 2, 4-8, and 14-15 have been canceled.  Claims 1, 3, and 9-13 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment to the specification filed 3/28/2022 has not been entered for the below reasons: on page 6 of the response, the amendment includes a marked-up copy of Paragraph [0045] and a marked-up copy of what is labeled as Paragraph [0046] but is actually another marked-up copy of the text of [0045] with different markings from the immediately preceding marked-up Paragraph [0045] and thus not only is the amendment to Paragraph [0046] incorrect but also it is unclear as to which marked-up Paragraph [0045] is meant to be entered.
It is also noted that amendments to the specification are made with respect to the specification as filed or specification of record, and not the published application (see first line of Page 2 of the response), and thus although the published application at [0026] recites, “In said embodiment, precursors”, appearing to correct the misspelled “embedment”, Paragraph [026] of the specification as filed (copied below with arrow) incorrectly recites “embedment” on line 3.
[AltContent: connector]
    PNG
    media_image1.png
    132
    881
    media_image1.png
    Greyscale

With respect to Paragraphs [0008] and [0030], given that the strike-through of the single character “s” cannot be easily perceived, the Examiner suggests the use of double brackets to delete the single character or suggests that the entire word be deleted and the proper form of the word added with underlining, as per 37 C.F.R. 1.121 (b)(1)(ii).
It is further noted that the amended abstract should commence on a separate sheet, apart from any other amended text.
Specification
The specification remains objected to for the reasons recited in the prior office action given that the amended specification and abstract filed 3/28/2022 have not been entered for the above reasons.  The Examiner would also like to note that while specific paragraphs of the specification were recited by the Examiner in the objection for each of the different types of errors present and objected to, the recited paragraphs were merely exemplary, particularly where “etc.” was also recited, and given that similar types of errors were replete throughout the specification (and thus a substitute specification was requested), the Examiner suggests that the Applicant review the entire specification for similar errors as specifically exemplified by the Examiner and not just those paragraphs recited by the Examiner.
Claim Rejections - 35 USC § 112
Claims 1, 3, and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that the “ratio of the one or more resins and the formulation is in the range of about 10 to 17 wt % of the one or more resins to the range of about 1 to 2 wt % of the formulation” (emphasis added), however, the original disclosure at the time of filing does not provide support for the claimed range of the formulation  and thus does not provide support for the claimed ratio given that the examples referenced in Paragraph [040] and summarized in Fig. 3 as supporting the claimed ratio/ranges comprise 20% and 24% of combined polyurethane (PU, 10%) + polytetrafluoroethylene (PTFE, 10% or 14%) resin to 1.5% and 2% of silica-alumina nanoparticles (NPs), while the examples referenced in Paragraph [046] comprise 1, 1.5 and 2wt% of the NPs to 10, 14 and 17wt% of the PTFE (with no clear indication of the presence and if so, the content of the PU, although Paragraphs [048]-[050] would seem to imply that PU and/or polydimethylsiloxane (PDMS) were present in addition to the PTFE and NPs); wherein “about 1 to 2 wt%” of the formulation extends the weight percentage range to include values below 1wt % that are not supported by the original disclosure.
Claim Interpretation
It is again noted that the instantly claimed invention is directed to a product, i.e. a hydrophobic coating composition, and not a method of producing a hydrophobic coating composition and although amended claim 1 includes process limitations with respect to how the silica nano-particles are derived and how the hydrophobic coating composition is prepared, it is again noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.”  In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985.)
Claim Rejections - 35 USC § 103
Claims 1, 3, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US2006/0147829) alone or in view of Ellateif (Some studies on the surface modification of sol-gel derived hydrophilic Silica nanoparticles), and in further view of Wei (CN108912754A, please refer to the machine translation for the below cited sections).  Huang discloses a hydrophobic coating composition and method of forming a coating material capable of forming a hydrophobic or super-hydrophobic surface having a water contact angle of higher than 130º, with preferred embodiments exhibit a water contact angle of above 150º (Paragraph 0020), wherein the coating composition comprises hydrophobically modified inorganic nanoparticles that are prepared from precursors by any known wet synthesis process such as sol gel, and then treated with a hydrophobic agent and additive ex-situ in an arbitrary order, or in-situ and simultaneously in one pot (Entire document, particularly Abstract, Paragraphs 0001, 0005, 0013, 0015 and 0018).  Huang discloses that the precursor includes water, solvent such as ethanol, and metal alkoxide with examples of the metal alkoxide including tetramethoxysilane (TMOS), tetraethoxysilane (TEOS), titanium tetraisopropoxide, titanium tetramethoxide, titanium tetraethoxide, titanium tetrabutoxide and zirconium n-butoxide; and the precursors may be refluxed for an extended period of time such as a period of above 5 minutes, preferably from 0.5 to 24 hours to yield desired particles (Paragraph 0013).  Huang discloses that for example, silicate gels may be prepared by hydrolyzing an alkoxide dissolved in an alcohol with a mineral acid or base, or organic acid or base; and that although silica particles are preferred, any particles with -SiR, -TiR, -ZrR or -AlR groups may be used (Paragraphs 0013-0014), and hence the use of aluminum isopropoxide (AIP) as well as any combination of alkoxides as particle precursors for the above would have been obvious to one skilled in the art based upon the above teachings of Huang given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results, and particularly in light of Ellateif which discloses that alumina doping of sol-gel derived hydrophilic silica nanoparticles from TEOS as a silica precursor, ammonia as a basic catalyst, and AIP as an alumina precursor, produces silica-alumina composite nanoparticles having various properties of interest that can be controlled by varying the content of alumina as a modifier, including hydrophilicity/hydrophobicity (Entire document, particularly pages 97-98 and Conclusion).
Huang discloses that the hydrophobic agent and additive are employed to chemically modify the surfaces of the sol-gel particles, wherein the hydrophobic agent enhances the chemical hydrophobicity and the additive promotes hydrolysis and condensation reactions of the particles such that the particles grow into larger entities that increase the hydrophobicity by providing surface roughness or a microstructure surface (Abstract; Paragraphs 0015 and 0020).  Huang discloses that the suitable hydrophobic agents are those conventionally used in the art including Si-based hydrophobic agents such siloxane, silane, or silicone; F-based hydrophobic agents such as fluorosilanes, PTFE and functional fluoroalkyl compounds; and hydrocarbon hydrophobic agents such as reactive wax; wherein a particularly preferred hydrophobic agent is PDMS (Paragraph 0016, with PTFE and PDMS reading upon the claimed one or more resins).  Huang discloses that suitable additives include mineral bases and organic bases including hydroxides such as ammonium hydroxide, alkoxysilanes such as trialkoxysilanes, and amines, as well as additives comprising a reactive group which can form chemical bonds with the particles after the treatment such as alkoxysilanes having vinyl, amino, epoxy, carboxyl, hydroxyl, amide, sulfide, or isocyanate groups, for example, 3-aminopropyl triethoxysilane (APS) (Paragraph 0017, with the trialkoxysilane genus disclosed by Huang broadly encompassing the claimed “HexaDecylTriMethoxySilane” (HDTMS) as an obvious species thereof).  Huang discloses that in the one-pot process, after forming particles from wet synthesis process precursors, the hydrophobic agent and the additive are directly mixed and reacted with the sol at a temperature between 0-100ºC for minutes or hours, preferably 1-48 hours, with the pH preferably controlled to about 9-13, resulting in a coating material comprising particles with the hydrophobic agent bonded thereto; wherein preferably the coating material may be prepared by reactions of 1-40wt% of the particles, 0.3-10 wt% of the hydrophobic agent, 0.1-15wt% of the additive, and residual amounts of solvent, based on the total weight of the coating material (Paragraph 0018).  Huang specifically discloses three non-limiting example hydrophobic coating compositions produced in a one-pot process utilizing TEOS in a first reaction mixture, with two of the examples utilizing PDMS in the surface modification reaction and exhibiting a superhydrophobic water contact angle of greater than 155º when applied by dip coating onto a substrate and measured by a commercial contact angle meter, e.g. FACE model, Kyowa Interface Science, using 25 µl of water (thus reading upon and/or rendering obvious the claimed contact angle range as recited in instant claim 10), and one of the superhydrophobic examples utilizing PDMS and APS as modifying agents (Examples).
Hence, the teachings of Huang alone or in view of Ellateif discloses a hydrophobic coating composition comprising “a formulation of alumina-silica-based nano composite”, the formulation comprising silica nanoparticles derived from TEOS as a precursor for silica, a trialkoxysilane as an organic modifier, aluminum isopropoxide as a precursor for alumina, a base as a catalyst such as ammonia or ammonium hydroxide, and PDMS and/or PTFE as hydrophobic modifiers reading upon the claimed “one or more resins into which the formulation is dispersed”, and given that Huang discloses that the coating composition may be prepared by reactions of 1-40wt% of the particles, e.g. silica/alumina nanoparticles, 0.3-10 wt% of the hydrophobic agent, e.g. PDMS and/or PTFE, and 0.1-15wt% of the additive, e.g. trialkoxysilane, Huang taken alone or in view of Ellateif provides a clear teaching and/or suggestion of a ratio reading upon and/or overlapping the claimed ratio of “about 10 to 17 wt% of the one or more resins to the range of about 1 to 2 wt% of the formulation” as recited in instant claim 1, as well as a ratio of alkoxysilane to TEOS encompassing and/or overlapping the claimed range of about 0.15 to 0.2 as in instant claim 3 (with respect to the claimed HDMTS, as a trialkoxysilane, and the TEOS).  Further, given that Huang provides a clear teaching of producing the hydrophobic coating composition in a one-pot method utilizing any known wet synthesis process for production of the nanoparticles, particularly a known sol-gel process utilizing water, ethanol, and metal alkoxides with a base or acid catalyst, e.g. a Stöber process as utilized in the instant invention, and thus a “bottom up sol-gel method of synthesis in a single container” with Huang alone or in view of Ellateif generally disclosing temperatures and times encompassing the temperatures and time periods recited in product-by-process claim 1, such that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum reaction conditions within the time period and temperature ranges disclosed by Huang as well as the mixing rate, e.g. process limitations in the product-by-process claims, to provide the desired hydrophobic properties for a particular end use as taught by Huang, the only difference between the teachings and/or suggestions of Huang, taken alone or in view of Ellateif, and the claimed invention as recited in instant claim 1 is that Huang does not specifically disclose the use of HDTMS as the trialkoxysilane additive.  
However, Wei similarly discloses a superhydrophobic coating having a water contact angle of greater than 150º and a rolling (or sliding) angle of less than 10º, wherein the coating is produced from an organic/inorganic composite dispersion liquid comprising silica nanoparticles that are hydrophobically modified with a low energy organic compound, with suitable low energy organic compounds including PDMS as also disclosed by Huang, hexamethyldisilazane (HMDS), as well as various trialkoxysilanes, as broadly disclosed by Huang, including methyltrimethoxysilane (MTMS), octyltriethoxysilane (OTES), and particularly reciting HDTMS as in the claimed invention, wherein Wei specifically discloses that unlike in prior art superhydrophobic coating compositions that utilize prefabricated mixed powders such as silica particles that are added to a solvent (e.g. to re-disperse the particles) and then modified with the low energy organic compound (e.g. as in the alternative embodiment and Example 4 of Huang), and thus may have poor dispersibility and are prone to sedimentation thereby affecting the uniformity and reproducibility of the resulting coatings, the hydrophobic coating of Wei is produced by a simple preparation method wherein the silica nanoparticles are produced in-line with the modification step and production of the coating composition and the prepared silica nanometer functional liquid has good dispersibility, controllable reaction, low cost, and can be mass produced (Entire document, Paragraphs 0002, 0004, 0006, and 0008-0022).  Wei specifically discloses that the nanoparticles are produced by alkali catalysis using a basic catalyst such as ammonia as in the claimed invention, wherein the reaction can be controlled to control the particle size and concentration (e.g. by a Stöber process as utilized in the instant invention), and more specifically discloses adding a basic catalyst such as ammonia water and a silica precursor such as TEOS as in the claimed invention and/or tetrabutyl orthosilicate (TBOS) to an alcohol solvent such as ethanol (wherein the ammonia would naturally adjust the pH and thus read upon “is a pH modifier”), and stirring, reacting at room temperature, and aging for 1-7 days, to prepare a dispersion liquid of silica nanoparticles, and then adding a fluorine-free organic compound with low surface energy such as HDTMS and/or PDMS (as in Huang and instant claim 9) to the dispersion liquid for the modification reaction to prepare a superhydrophobic silica nanoparticle functional liquid that is then used to prepare a film with superhydrophobic self-cleaning function by coating a substrate with the superhydrophobic silica nanoparticle functional liquid to provide a coated surface with a water contact angle that can reach 164.4º, as determined using an image to measure the contact angle of a water droplet on a coated substrate surface as shown in Figs. 2 and 4-5, and a rolling angle as low as 1.8º (Entire document, particularly Paragraphs 0008-0022, 0024, 0027, 0029-0030, 0034-0043, and Examples, thereby reading upon and/or rendering obvious the contact angle and sliding angle limitations of instant claims 10-11, particularly given that said testing conditions are typical in the art).  Wei discloses an example wherein TEOS is utilized as a silica precursor and the resulting nanoparticles have an average size of about 16nm (Paragraph 0047) prior to modification with HMDS, and given that Wei discloses that the organic compound may be utilized in a volume content of the organic compound to the alcohol solvent between 1:40 and 1:4, with the TEOS utilized in the example in a volume content of TEOS to ethanol of 1:3.75, Wei provides a clear suggestion of utilizing a content of organic compound such as HDTMS in a volume ratio with respect to TEOS overlapping the claimed range of about 0.15 to 0.2 range as recited in instant claim 3 (Paragraphs 0018 and 0014, Examples).
Hence, based upon the teachings of Wei, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize HDTMS as the trialkoxysilane additive in the invention taught by Huang, and particularly to synthesize the modified nanoparticle-containing superhydrophobic coating in a one-pot process, as taught by Huang and Wei, thereby simplifying and reducing cost of the production process and providing good dispersibility and controllable particle size and distribution of the nanomaterial dispersion as taught by Wei in the invention taught by Huang, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Thus, the claimed invention as recited in instant claims 1, 3, and 9-11 would have been obvious over the teachings of Huang, taken alone or in view of Ellateif, and in view of Wei, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the precursors and modifiers to utilize to provide the desired hydrophobicity and surface properties for a particularly end use of the coating composition.
With regard to instant claims 12-13, the Examiner takes the position that the claimed limitations are directed to the intended end use of the hydrophobic coating composition and are dependent not only on the coating composition but also upon the substrate material to which the coating composition is applied as well as how the coating is applied and how the coating is cured; and given that the instant claims are directed to the hydrophobic coating composition and not the coated substrate, and that the hydrophobic coating composition taught by Huang, taken alone or in view of Ellateif, and in further view of Wei is capable of the same intended end use, with Huang specifically disclosing suitable applications of the coating composition that are the same as recited with respect to the instant invention, particularly buildings and vehicles (Paragraphs 0019-0020), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect a coating film produced from the hydrophobic coating composition taught by Huang, taken alone or in view of Ellateif, and in further view of Wei to exhibit properties or be capable of exhibiting properties as instantly claimed and thus the claimed inventio as recited in instant claims 12-13 would have been obvious over the teachings of Huang, taken alone or in view of Ellateif, and in further view of Wei.
Response to Arguments
Applicant’s claim amendments filed 3/28/2022 have overcome the claim objections and indefiniteness rejections under 35 U.S.C. 112(b) as recited in the prior office action.  Applicant's arguments with regard to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 103 as recited in the prior office action have been fully considered but are moot in view of the new grounds of rejection presented above.
Any objection or rejection from the prior art not restated above has been withdrawn by the Examiner in light of Applicant’s amendments and arguments filed 3/28/2022.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang (A one-pot sol–gel process to prepare a superhydrophobic and environment-resistant thin film from ORMOSIL nanoparticles) discloses a two-step one-pot process for preparing a superhydrophobic coating utilizing TEOS and dimethyldiethoxysilane (DDS) as co-precursors in “a typical Stöber sol-gel method” utilizing EtOH (ethanol), H2O and NH3 H2O (ammonium hydroxide) in a single container in a first step, and surface modification with HMDS in a second step by addition of HDMS to the reaction mixture formed in the first step diluted to obtain sols with a suitable viscosity for coating and uniform thin film by a dip-coating process.  Shateri-Khalilabad (One-pot sonochemical synthesis of superhydrophobic organic–inorganic hybrid coatings on cotton cellulose) discloses a facile one-pot method for producing a superhydrophobic coating composition by alkaline-catalyzed co-hydrolysis and co-condensation of TEOS and alkyltrialkoxysilanes of different alkyl chain lengths including MTMS, OTES and HDTMS, utilizing an ammonia solution as the alkaline catalyst, to investigate the influence of alkyl chain length on the surface properties of the coating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 18, 2022